[Cite as Hometown Apts., L.L.C. v. Hoffa, 2022-Ohio-2707.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       GREENE COUNTY

 HOMETOWN APARTMENTS dba                               :
 LAUREL SPRINGS APARTMENTS                             :
                                                       :     Appellate Case No. 2021-CA-43
         Plaintiff-Appellant                           :
                                                       :     Trial Court Case No. CVG2101281
 v.                                                    :
                                                       :     (Civil Appeal from
 KENNETH HOFFA (DECEASED), ALL                         :     Municipal Court)
 OTHERS                                                :
                                                       :
         Defendant-Appellee


                                               ...........

                                               OPINION

                              Rendered on the 5th day of August, 2022.

                                               ...........

LAURENCE A. LASKY, Atty. Reg. No. 0002939, 3461 Office Park Drive, Kettering, Ohio
45439
      Attorney for Plaintiff-Appellant

KENNETH HOFFA, 20 Old Yellow Springs Road, Apt. 2, Fairborn, Ohio 45324
    Defendant-Appellee, Pro Se

                                            .............

DONOVAN, J.
                                                                                             -2-




       {¶ 1} Hometown Apartments, LLC, dba Laurel Springs Apartments (“Laurel

Springs”) appeals from a judgment of the Fairborn Municipal Court that denied Laurel

Springs’s request for restitution of Kenneth Hoffa’s apartment to Laurel Springs. Hoffa

was deceased when the complaint was filed. As such, the complaint was a nullity, and

the trial court did not err in denying restitution. The judgment of the trial court is affirmed.

       {¶ 2} Laurel Springs filed a complaint in forcible entry and detainer against

“Kenneth Hoffa (Deceased) and all others” on October 19, 2021. Count One of the

complaint alleged that Hoffa’s rent was in arrears in the amount of $605, that Laurel

Springs had served notice upon Hoffa three or more days before commencing the action

to vacate the premises, and that Hoffa “refuses to leave said premises and surrender

possession thereof.” Count Two of the complaint requested “a money judgment” in the

amount of $605 “plus back rent and damages and all other rent and damages up to and

including the time the Defendant vacates the premises.” A copy of the Notice to Leave

the Premises was attached to the complaint, along with an affidavit of Pam Chris, the

owner and manager of Laurel Springs.

       {¶ 3} The trial court scheduled a hearing on the complaint before a magistrate on

November 3, 2021. At the hearing, counsel for Laurel Springs informed the court that

Hoffa was deceased. The following exchange occurred:

              [THE MAGISTRATE]: * * * I looked at the complaint prior to coming

       in today * * * and I noticed that – we can’t properly serve the deceased

       individual as the defendant.        So do you have any other additional
                                                                                   -3-


information that you can provide to –

         ***

         [COUNSEL FOR LAUREL SPRINGS]: Your Honor, * * * this is

obviously not a case of first impression. As the court knows, under Ohio

law, there’s no requirement of personal service on count one of an eviction

case.

         The statute says regarding the notice, quote, it simply says the three-

day notice should be left, quote, where the defendant may be found. * * *

         Number two, regarding service on the eviction component, which is

all we’re here for, we’re not seeking a money judgment

         So it is our position and there’s case law out of three different

districts, including Franklin County, and I believe Montgomery County as

well, in these cases which indicates if you are simply seeking restitution of

the premises and you’re not seeking a money judgment and they do go on

and discuss these kinds of cases, then there’s no requirement of any

service other than door service.

         Because here’s our circumstance here. Our position is that there’s

stuff left in the apartment. There may or may not be conflicting interest

regarding relatives who may be contacting my client saying we want the

items.

         And therefore we filed the eviction so that we can legally get a court

order to allow us to retake the apartment.
                                                                                         -4-


             And * * * when relatives call us, we’re free and fair to tell them here’s

      the move out date, if you would like the items, they’ll be placed out front.

             So we go above and beyond in each one of these cases but it’s our

      position that there’s no requirement of initiating an action through Probate

      Court because we’re not going to be presenting a bill to any estate. We

      just simply want the premises back.

      {¶ 4} The magistrate advised counsel that he would “like to see” that there had

been “some notice or some attempt to notify” next of kin or an executor or administrator

of Hoffa’s estate. The magistrate asked counsel to present relevant case law and

proposed continuing the matter for a week. The magistrate then proceeded to hear the

testimony of Laurel Springs owner/property manager Pam Chris

      {¶ 5} Chris testified that Hoffa was 72 years old and had just been terminated from

Lowe’s when he died. She stated that she had learned that Hoffa had a son, Kenneth

Hoffa Jr., who resided in Florida, with whom she had not spoken. Chris testified that she

had not been served with anything suggesting that an estate had been opened on Hoffa’s

behalf or contacted by any lawyers regarding his apartment, but she had been contacted

by Hoffa’s relatives; his sister, Diane Hoffa, wanted Hoffa’s belongings from the

apartment. Chris stated that Hoffa’s rent had been $535 per month and that he had

resided in the premises pursuant to a lease. She testified that he had not paid rent for

October 2021, and she identified the notice to leave the premises that she had placed on

the apartment door. Chris testified that she did not know Hoffa’s date of death, but that

his apartment was “infested * * * with gnats because of his body being in there.” She
                                                                                          -5-


testified that she had “biohazard” clean the premises, but that the smell was still there

because of all of his belongings and rotten food.

       {¶ 6} On November 16, 2021, the magistrate found that the Laurel Springs had

issued a proper notice to vacate within the required time, and that Hoffa was in default as

a result of his death and non-payment of rent. The decision found that “[a] decedent’s

death terminates his will to continue a tenancy by implication of law,” citing Sutherland v.

Moore, 10th Dist. Franklin No. 88AP-482, 1988 WL 96231 (Sept. 15, 1988), quoting Say

v. Stoddard, 27 Ohio St. 478 (1875). On this basis, the magistrate recommended that

Laurel Springs be granted restitution of the premises and recover the cost of this suit. In

an amended decision issued on November 30, 2021, the magistrate noted that

“Defendant(s) did not appear [at the hearing] although served with summons and

complaint.”

       {¶ 7} On December 1, 2021, the trial court declined to adopt the magistrate’s

decision, finding an error of law. The trial court took “judicial notice” that Laurel Springs

had named a deceased person as the defendant and concluded that, “[o]bviously, service

cannot be made on a deceased person.           The proper party Defendant is either the

administrator or executor of the deceased’s estate or the deceased’s next of kin.” The

court granted Laurel Springs 21 days to amend its complaint and noted that its failure to

do so would result in the case being dismissed without prejudice at Laurel Springs’s cost.

       {¶ 8} Laurel Springs filed a notice of appeal on December 8, 2021.

       {¶ 9} Laurel Springs asserts the following assignment of error:

              THE TRIAL COURT ERRED BY OVERRULING THE MAGISTRATE
                                                                                          -6-


       AND NOT GRANTING A WRIT OF RESTITUION AND REQUIRING

       APPELLANT TO SERVE THE COMPLAINT UPON EITHER THE

       ADMINISTRATOR, OR THE EXECUTOR OF DECEASED’S ESTATE, OR

       THE DECEASED’S NEXT OF KIN.

       {¶ 10} Laurel Springs argues that the trial court “frustrated the underlying statutory

purpose of forcible entry and detainer actions,” which is to create “an expedited purpose

to address the recovery and possession of rental properties.” It also argues that the civil

rules regarding service are not applicable to a forcible entry and detainer action and that

the court’s docket establishes that service was perfected by the posting of the summons

and complaint on October 20, 2021.           Laurel Springs argues that there was no

requirement for it to provide additional service of any sort.

       {¶ 11} Laurel Springs further asserts that the magistrate correctly concluded that

the leasehold of a tenant “ceased to exist once he passed away.” Laurel Springs points

out that there was no language in the lease that bound any heirs or assigns of the tenant

or “extend[ed] any rights or obligations therein” beyond the death of the tenant.

According to Laurel Springs, the lease terminated upon Hoffa’s death, Laurel Springs was

entitled to possession of the premises due to Hoffa’s undisputed failure to pay rent, and

the trial court erred in mandating that Laurel Springs bring other persons in as parties.

Although Laurel Springs suggests that the lease was attached to its complaint, we note

that the lease was not attached, and it is not part of record before this court.

       {¶ 12} As noted by the Ohio Supreme Court:

              “Forcible entry and detainer, as authorized in R.C. Chapter 1923, is
                                                                                             -7-


       a summary proceeding in which ‘any judge of a county court’ may make

       inquiry into disputes between landlords and tenants, and, where

       appropriate, order restitution of the premises to the landlord.” Cuyahoga

       Metro. Hous. Auth. v. Jackson (1981), 67 Ohio St.2d 129, 130, 21 O.O.3d

       81, 82, 423 N.E.2d 177, 178.         A forcible entry and detainer action is

       intended to serve as an expedited mechanism by which an aggrieved

       landlord may recover possession of real property. Id. at 131 * * *; see, also,

       Haas v. Gerski (1963), 175 Ohio St. 327, 330, 25 O.O.2d 212, 214, 194

       N.E.2d 765, 767. Thus, “[g]iven its summary nature, the drafters of the

       Rules of Civil Procedure were careful to avoid encrusting this special

       remedy with time consuming procedure tending to destroy its efficacy.”

       Jackson * * * at 131 * * *.

              The Ohio Rules of Civil Procedure “prescribe the procedure to be

       followed in all courts of this state in the exercise of civil jurisdiction.” Civ.R.

       1(A). The rules are generally applicable to all civil proceedings in Ohio;

       however, there are exceptions. See Civ.R. 1(C); see, also, Jackson * * * at

       130 * * *. One such exception provides that the rules, “to the extent that

       they would by their nature be clearly inapplicable, shall not apply to

       procedure” in forcible entry and detainer actions. Civ.R. 1(C)(3). * * *

(Footnote omitted.) Miele v. Ribovich, 90 Ohio St.3d 439, 441-42, 739 N.E.2d 333 (2000).

       {¶ 13} As this Court has noted: “ ‘An action in forcible entry and detainer is solely

a possessory action. * * * It does not determine the title to real property. The gist of the
                                                                                          -8-


action is the right to present possession.’ ” Bowshier v. Bowshier, 2d Dist. Clark No.

2012-CA-40, 2013-Ohio-297, ¶ 21, quoting Haas, 175 Ohio St. 327, 194 N.E.2d 765

(1963).

       {¶ 14} As noted by the Eighth District in Sherman v. Carlin, 46 Ohio App.3d 149,

150-151, 546 N.E.2d 433 (8th Dist.1988):

              As a general rule, a lease for a term of years does not terminate by

       operation of law upon the death of the lessee but passes to his personal

       representative, who becomes bound as assignee for the remaining term.

       Mills v. Connor (1922), 104 Ohio St. 409, 135 N.E. 616, paragraph one of

       the syllabus; Becker v. Walworth (1887), 45 Ohio St. 169, 12 N.E. 1,

       paragraph one of the syllabus. However, a lease may be so personal in its

       terms as to manifest the parties’ intention that the lease terminate upon the

       tenant’s death. Cf. Bracken v. Wagner (App. 1956), 74 Ohio Law Abs. 85,

       3 O.O.2d 25, 134 N.E.2d 382; In re Estate of Logan (P.C.1955), 71 Ohio

       Laws Abs. 85, 3 O.O.2d 25, 134 N.E.2d 382; In re Estate of Logan (P.C.

       1955), 71 Ohio Law Abs. 391, 131 N.E.2d 454. See, also, In re Estate of

       Lewis (Mo. App. 1973), 492 S.W.2d 385; Goodman v. Jardine (Fla. App.

       1977), 353 So.2d 896.

       {¶ 15} Here, the lease is not part of our record. Laurel Springs’s representative,

Chris, stated that Hoffa had relatives, including a son and a sister. Following the general

rule set forth above, and in the absence of any evidence that Hoffa’s lease was so

personal in its terms as to manifest the parties’ intention that the lease terminate upon his
                                                                                           -9-


death, we find that the trial court properly concluded that the “proper party is either the

administrator or executor of the deceased’s estate or the deceased’s next of kin,” and the

court properly instructed Laurel Springs to amend its complaint to name the proper party.1

Accordingly, Laurel Springs’s assignment of error is overruled.

       {¶ 16} The judgment of the trial court is affirmed.

                                      .............



TUCKER, P.J., concurs:

       {¶ 17} Although I understand and sympathize with the difficulty this situation

imposes upon a landlord, I conclude that if a tenant (really, after death, a former tenant)

dies, sanctioning service of a forcible entry and detainer action through the procedure set

forth by R.C. 1923.04 and R.C. 1923.06 is simply a “bridge too far.” Thus, I concur in

the lead opinion.

       {¶ 18} R.C. 5321.03 states in pertinent part that “* * * a landlord may bring an action

under Chapter 1923 of the Revised Code for possession of the premises if: (1) The tenant

is in default in the payment of rent * * *.” R.C. 5321.01(A) defines “tenant” as “a person

entitled under a rental agreement to the use and occupancy of residential premises to the



1
  We note that the matter herein is distinguishable from Cerise Capital v. Dewberry, 2d
Dist. Montgomery No. 29248, 2022-Ohio-1874. That case involved a forcible entry and
detainer action seeking restitution of a commercial premises. This Court dismissed
Cerise Capital’s appeal from the denial of its request for restitution as moot, determining
that “it appears undisputed that the Dewberrys have vacated the commercial property.
Because Cerise Capital has been restored to the premises, we cannot provide any
meaningful remedy, even if we were to find that any of its assignments of error had merit.”
Id. at ¶ 13. However, Hoffa’s belongings apparently remain in the property, and the lease
is not before us; as such, we cannot conclude that the matter herein is moot.
                                                                                          -10-


exclusion of others.”

       {¶ 19} R.C. 1923.04 states in relevant part that “ * * * a party desiring to commence

an action under this chapter shall notify the adverse party to leave the premises * * * three

or more days before beginning the action * * * by leaving [the notice] at the * * * premises

from which the defendant is sought to be evicted.”

       {¶ 20} R.C. 1923.03(C) provides in relevant part that “the Clerk of Court * * * shall

mail any summons by ordinary mail, along with the complaint * * * to the defendant at the

address set forth in the written instructions furnished the clerk * * *.” R.C. 1923.06(C)

further provides that following the ordinary mail delivery of the summons and complaint,

service in a forcible entry and detainer action is completed by compliance with R.C.

1923.06(D). R.C. 1923.06(D)(1)(b)(2)(c) provides that if the summons and complaint

cannot be delivered to the defendant or to a suitable person found at the premises, service

may be completed by a court bailiff “ * * * posting a copy of the summons [and] complaint

* * * on the subject premises.”

       {¶ 21} In this case, the record reflects that the R.C. 1923.04 “three day notice” was

left at Hoffa’s apartment on October 11, 2021. The forcible entry and detainer complaint

was filed eight days later on October 19, 2021. The complaint indicates that Hoffa is

deceased. And, since the testimony at the eviction hearing reflects that Hoffa’s body

was not discovered in the apartment until approximately two weeks after his death, it

seems that Hoffa was dead when the three-day notice was served. The record also

reflects that on October 19, the Clerk of Court mailed the complaint and summons to the

subject apartment using regular mail.      Consistent with the complaint, the summons
                                                                                          -11-


stated that Hoffa was the defendant and that he was deceased. Finally, the record

shows that on October 20, 2021, the court’s bailiff posted the summons and complaint on

the apartment door. All things being equal, this sequence completed service of process.

R.C. 1923.06(G). See also Machshonba v. Cleveland Metro. Housing Auth., 8th Dist.

Cuyahoga No. 96811, 2011-Ohio-6760, ¶ 17. But Hoffa’s death, in my view, changes

the calculus such that it cannot be concluded that service of the forcible entry and detainer

action was accomplished.

       {¶ 22} I reach this conclusion because all of the statutory references to a

tenant/defendant contemplate a living person.        R.C. 5321.01 defines “tenant” as a

“person” with the right to use and occupy a residential premises. Once Hoffa died, he

was not a person with such rights. R.C. 1923.04 provides that, before filing a forcible

entry and detainer action, the landlord must serve the three-day notice on the “adverse

party.” R.C. 1923.04 also provides that the three-day notice is to be left at the premises

from which the defendant is to be evicted. Upon his death, Hoffa could not be an adverse

party nor could he be evicted. Finally, R.C. 1923.06(C) provides that the complaint and

summons shall be sent by regular mail to the “defendant.” Again, this contemplates

delivery to a living person. Since, in my view, service of a forcible entry and detainer

action cannot be accomplished on a deceased person, I concur in the lead opinion.2


EPLEY, J., dissents:


2
  I recognize Laurel Springs’s argument that the lease between Laurel Springs and Hoffa
was so personal that it terminated on Hoffa’s death. This may be so, but the record does
not support this conclusion. But, if the situation is such that a lease terminates on the
tenant’s death, arguably the landlord would not need court intervention to legally regain
possession of the premises.
                                                                                            -12-


       {¶ 23} By design, statute, and rule, a forcible entry and detainer action is summary

in nature. The Rules of Civil Procedure are modified for the typical Count 1 of an eviction

action – restitution of the premises; for the typical Count 2 – money damages – they are

not. See Civ.R. 1(C) (“These rules, to the extent that they would by their nature be clearly

inapplicable, shall not apply to procedure * * * (3) in forcible entry and detainer, * * *[.]”).

A hearing on the restitution claim may occur after seven days from service.               R.C.

1923.06(H)(1). In contrast, in other civil filings (including claims filed with the request for

restitution of the property), a defendant has 28 days to answer the complaint. R.C.

1923.06(H)(2); Civ.R. 12(A)(1).      A hearing on the non-eviction claims would not be

scheduled until the expiration of those days, if at all.

       {¶ 24} The summary nature of eviction actions is evidenced by the service of

process instructions. Specifically, R.C. 1923.06(D)(2)(c) states that service is achieved

by “posting a copy in a conspicuous place on the subject premises if service cannot be

made pursuant to divisions (D)(2)(a) and (b) of this section.” The (D)(2)(a) and (b)

subsections relate to giving the document to the defendant at the property or leaving the

document with another person at the property.

       {¶ 25} The (D) section of the statute does not distinguish between a living and a

deceased tenant. By contrast, the next sequential section – (F) – details how to evict a

deceased manufactured home park resident.              Notably, a landlord or owner of a

manufactured home lot cannot simply post the complaint in a conspicuous place on the

subject premises.      Instead, service must be made either (1) on the executor or

administrator appointed by the probate court, if known, or (2) on the known spouse and
                                                                                           -13-


immediately family members of the decedent, plus service by publication.                 R.C.

1923.06(F). Presumably this is because a manufactured home resident may have an

equitable or ownership interest in the structure on the rented lot of a manufactured home

park.

        {¶ 26} The forcible entry and detainer statute regarding service of process is clear,

unambiguous, and practical. With the addition of the service provisions for manufactured

home park residents in 2007, the legislature made a distinction between service of

deceased manufactured home park residents and other tenants.                 See also R.C.

1923.04(A) & (C) (providing differing notice requirements for a deceased resident of a

manufactured home park and others). We should not graft requirements for service of

other deceased tenants into R.C. 1923.06(D) when the legislature has not done so.

        {¶ 27} In addition, the cases cited by the majority are inapposite to the case at bar.

In Mills, 104 Ohio St. 409, 135 N.E. 616 (1922), the decedent/testator procured a 10-year

lease for a business property that included, among other things, a “moving picture

theater.” The lease set out that the lessee could not, without consent of the lessor, sublet

any part of the first floor or basement of the premises, or assign the lease. The lease

further stated that the first floor and basement could only be used for the purpose of

maintaining a theater. It was also provided that all the conditions of the lease should

bind the heirs, executors, administrators, successor, and assigns of the parties. Finally,

the lessees had the right to re-lease the premises for a further five-year period after the

end of the original 10-year term.

        {¶ 28} The decedent in Mills paid the rent and otherwise complied with all the terms
                                                                                           -14-


of the agreement until his death, approximately two years before the expiration of the

lease. He left a will which stated that the theater business was to be sold, but if there

were legal impediments to its sale, then it was his will that the theater continue operating

for “the life of the lease” under the direction of his cousin, with profits being split between

family members. The theater continued showing “moving pictures” until close to the end

of the original 10-year lease, when the decedent’s estate tried to invoke the five-year

option contemplated by the lease. The owner of the building declined, and the suit was

initiated.

        {¶ 29} The court noted that, as a general rule, the representative of a decedent

may not carry on the decedent’s business after his death unless such authority is

specifically granted. It was also clear that the rights of the plaintiff as trustee to operate

the business (as appointed by the probate court) were limited to the clear and express

language of the will; he had no power as to any other matters connected with the estate.

The will only granted the authority for the family to run the theater business until the end

of the lease, and it gave them no rights to anything else. It did not even give them the

authority to control or use the equipment of the theater after the lease.          Therefore,

because the right to execute a new five-year lease was not explicitly granted in the will,

the lessor did not have to grant a new five-year term to the decedent’s family. Mills did

not involve an eviction action or the requirements for notice and service of summons for

any action.

        {¶ 30} In Sherman v. Carlin, 46 Ohio App.3d 149, 150, 546 N.E.2d 433 (8th

Dist.1988), James Holland signed an agreement to rent an apartment for one year
                                                                                       -15-


beginning on August 1, 1984. Five days later, he died. The lease agreement provided

that its terms were binding on the parties’ “heirs, successors, representatives and

assigns.” After Holland’s death, his estate continued to pay rent for five months and then

stopped. Sherman, the owner of the property, brought suit. The Eighth District held

that, “[a]s a general rule, a lease for a term of years does not terminate by operation of

law upon the death of the lessee but passes to his personal representative, who becomes

bound as assignee for the remaining term.” Id. at 150, citing, e g., Mills, 104 Ohio St.

409, 135 N.E. 616, paragraph one of the syllabus.           The appellate court further

recognized that “a lease may be so personal in its terms as to manifest the parties’

intention that the lease terminate upon the tenant’s death.” Id. at 150.

       {¶ 31} Even without that general proposition of law, the terms of the contract were

clear: the “heirs, successors, representatives and assigns” were bound to the terms of

the lease agreement. The Eighth District found the contract was clear and unambiguous,

so it had to follow the four corners of the contract. Holland’s estate was liable for the

remaining time on the contract (although there would be a trial to determine if the lessor

attempted to mitigate his loss by finding a new renter). Significantly, Sherman dealt with

money damages, not service of process for restitution of the premises, which is the

situation at bar.

       {¶ 32} Here, Hoffa’s rent was overdue, and he was found deceased in the

apartment. Laurel Springs filed suit against “Kenneth Hoffa (Deceased) and all others.”

The “and all others” is common language so that any unknown occupants would be

evicted once the notice is posted on the door pursuant to statute.
                                                                                    -16-


      {¶ 33} Under the lead opinion, the landlord would have to open an estate in

probate court, appoint an administrator, and serve the administrator before gaining the

premises back. The Revised Code does not require that process, and there is no case

law interpreting the code in that manner. It would be a different situation if money

damages were sought; one would not be able to obtain money from a deceased person

without first obtaining approval through the probate process. However, that is not the

case here. Accordingly, I respectfully dissent.




Copies sent to:

Laurence A. Lasky
Kenneth Hoffa
Hon. Beth W. Cappelli